          Case 1:20-cv-04610-LLS Document 22 Filed 08/25/21 Page 1 of 5




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

WILLIAM SCOTT DAVIS,

                            Plaintiff,                             20-CV-4610 (LLS)
                    -against-                            ORDER TO SHOW CAUSE UNDER
                                                               28 U.S.C. § 1915(g)
DR. AVA TAYLOR, PHD, et al.,

                            Defendants.

LOUIS L. STANTON, United States District Judge:

       Plaintiff, who is proceeding pro se, initially filed this action on June 15, 2020. As set

forth below, the Court denies Plaintiff’s pending motions and orders him to show cause why this

action should not be dismissed under 28 U.S.C. § 1915(g).

                                          DISCUSSION

A.     Pending Motions

       By order dated July 8, 2020, then-Chief Judge McMahon dismissed this action under 28

U.S.C. § 1915(g). (ECF 3.) After this dismissal, Plaintiff filed six motions and a notice of appeal.

On January 4, 2021, Judge McMahon, having jurisdiction to consider three of the motions,

granted the two motions for reconsideration (ECF 6-7) and vacated the order of dismissal and

civil judgment (ECF 3-4). Judge McMahon also denied Plaintiff’s Rule 52(b) motion. (ECF 8.)

By mandate dated August 23, 2021, the United States Court of Appeals for the Second Circuit

determined sua sponte that it lacked jurisdiction over Plaintiff’s appeal. (ECF 21.) This action

was reassigned to my docket on March 18, 2021.

       Now pending before this Court are the remaining three motions requesting

reconsideration of the order dismissing this case, all filed on December 1, 2020, that the Court

did not have jurisdiction to consider. (ECF 10-12.) Also pending before this Court are four
           Case 1:20-cv-04610-LLS Document 22 Filed 08/25/21 Page 2 of 5




additional motions, namely: (1) a Rule 60(b) motion to set aside and vacate the January 4, 2021

order, reopening this action (ECF 16); (2) a Rule 52(b) motion, requesting fact finding and

conclusions of law (ECF 14); and (3) two motions seeking the appointment of pro bono counsel

and a guardian ad litem (ECF 15, 19).

       The Court denies as moot Plaintiff’s motions for reconsideration; denies as frivolous the

Rule 60(b) motion seeking reconsideration of the order reopening this action and the Rule 52(b)

motion; and denies without prejudice Plaintiff’s motions seeking the appointment of pro bono

counsel and a guardian ad litem.

B.     Order to show cause

       The Court originally dismissed this action without prejudice, under § 1915(g), because

Plaintiff is barred from filing any action in forma pauperis (IFP) while he is a prisoner. See Davis

v. State of North Carolina, No. 16-CV-0549 (E.D. Va. Oct. 4, 2016) (finding that Plaintiff had

filed three actions while a prisoner that were dismissed for failure to state a claim). 1 Subsequent

to this order of dismissal, Plaintiff filed motions suggesting that he believes he is not barred

under § 1915(g). In an abundance of caution, the Court vacated its order of dismissal.

       The Court now directs Plaintiff to show cause why the action should not be dismissed

under § 1915(g), in light of the order issued in Davis v. State of North Carolina, finding that

Plaintiff has filed three or more cases while he was a prisoner that were dismissed for failure to

state a claim. Plaintiff should complete the attached declaration form with docket number 20-CV-



       1
          The Eastern District of Virginia dismissed the 16-CV-0549 action for failure to state a
claim. The three prior cases dismissed for failure to state a claim included: Davis v. Unknown,
No. 2:16-CV-0548 (E.D. Va. Oct. 4, 2016); Davis v. Scott, 2:11-CV-0516 (E.D. Va. Sept. 29,
2011) (noting that Plaintiff had filed 22 other actions in the Eastern District of Virginia related to
his losing custody of his child in 2007); Davis v. North Carolina, No. 2:11-CV-0500 (E.D. Va.
Sept. 26, 2011).

                                                  2
           Case 1:20-cv-04610-LLS Document 22 Filed 08/25/21 Page 3 of 5




4610 (LLS). No summons will issue at this time. If Plaintiff fails to comply with this order

within 30 days of the date of this order, the Court will dismiss this action without prejudice under

§ 1915(g).

                                          CONCLUSION

         The Court directs the Clerk of Court to mail a copy of this order to Plaintiff and note

service on the docket.

         The Court denies as moot Plaintiff’s motions for reconsideration (ECF 10-12); denies as

frivolous the Rule 60(b) motion seeking reconsideration of the order reopening this action (ECF

16) and the Rule 52(b) motion (ECF 14); and denies without prejudice Plaintiff’s motions

seeking the appointment of pro bono counsel and a guardian ad litem (ECF 15, 19).

SO ORDERED.

Dated:     August 25, 2021
           New York, New York

                                                                 Louis L. Stanton
                                                                    U.S.D.J.




                                                  3
               Case 1:20-cv-04610-LLS Document 22 Filed 08/25/21 Page 4 of 5




                               U NITED S TATES D ISTRICT C OURT
                             S OUTHERN D ISTRICT OF N EW Y ORK




Write the first and last name of each plaintiff or
petitioner.

                                                                 Case No.            CV
                          -against-




Write the first and last name of each defendant or
respondent.

                                          DECLARATION



     Briefly explain above the purpose of the declaration, for example, “in Opposition to Defendant’s
     Motion for Summary Judgment,” or “in Response to Order to Show Cause.”


I,                                                   , declare under penalty of perjury that the

following facts are true and correct:
     In the space below, describe any facts that are relevant to the motion or that respond to a court
     order. You may also refer to and attach any relevant documents.




Rev. 10/3/16
          Case 1:20-cv-04610-LLS Document 22 Filed 08/25/21 Page 5 of 5




Attach additional pages and documents if necessary.



Executed on (date)                                   Signature


Name                                                 Prison Identification # (if incarcerated)


Address                                       City                        State          Zip Code


Telephone Number (if available)                      E-mail Address (if available)




                                                                                                    Page 2
